Case: 17-40502      Document: 00514312655         Page: 1    Date Filed: 01/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-40502
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      January 18, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

VICENTE SANTANA-ALONSO, also known as Hugo Saldana-Ventura, also
known as Manuel Ortiz-Chavez, also known as Alonso Guillermo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:16-CR-1208-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Vicente Santana-
Alonso has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Santana-Alonso has filed an untimely response,
which we construe as a motion for leave to file an out-of-time response and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40502    Document: 00514312655    Page: 2   Date Filed: 01/18/2018


                                No. 17-40502

GRANT. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein, as well as Santana-Alonso’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2